                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION


ALLSTATE VEHICLE AND PROPERTY :
INSURANCE COMPANY,            :
                              :
     Plaintiff,               :
                              :
vs.                           :                      CIVIL ACTION NO. 2:18-cv-723-TFM-WC
                              :
FRANK ENCARNACION,            :
                              :
     Defendant.               :

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Request for Appointment of Umpire. Doc. 1, filed

August 9, 2018. Plaintiff requests the Court to appoint an umpire pursuant to an appraisal clause

in an insurance policy. Id. at 1. Also pending before the Court is Defendant’s Motion to Dismiss

and Response to Request for Appointment of Umpire (Doc. 5, filed September 5, 2018), in which

Defendant requests the Court to dismiss this matter, pursuant to Fed. R. Civ. P. 12(b)(1), for lack

of subject matter jurisdiction, and appoint an umpire from the list of nominees provided by

Defendant. Having considered the motions and relevant law, the Court finds the motion to dismiss

is due to be denied.

                 I.      FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff originally filed in this Court, on August 9, 2018, its Request for Appointment of

Umpire. Doc. 1. Plaintiff requests the Court to appoint an umpire pursuant to the appraisal clause

of an insurance policy issued by Plaintiff in favor of Defendant. Id. at 1. Defendant submitted a

claim for policy benefits and a dispute arose between the parties as to the amount payable from

the claimed loss. Id. Plaintiff valued the loss at $278,598.60 and Defendant valued that loss at



                                           Page 1 of 9
$454,329.18. Id. at 2. Because the parties failed to agree on the amount of Defendant’s loss, on

May 9, 2018, Defendant invoked the appraisal clause of the policy, which is as follows:

       Appraisal
       If you and we fail to agree on the amount of loss, either party may make written
       demand for an appraisal. Upon such demand, each party must select a competent
       and impartial appraiser and notify the other of the appraiser’s identity within 20
       days after the demand is received. The appraisers will select a competent and
       impartial umpire. If the appraisers are unable to agree upon an umpire within 15
       days, you or we can ask a judge of a court of record in the state where the residence
       premises is located to select an umpire.

Doc. 1-2, at 3. The parties both appointed appraisers who attempted to agree on an umpire, but

were unsuccessful. Doc. 1, at 1-2. Pursuant to the policy, Plaintiff filed this action for the Court

to select an umpire. Id. at 2.

       On September 5, 2018, Defendant filed his Motion to Dismiss and Response to Request

for Appointment of Umpire (Doc. 5), for which the Court filed a submission order (Doc. 7).

Plaintiff filed on September 26, 2018, its response to the motion to dismiss (Doc. 11), and

Defendant filed on October 10, 2018, his reply (Doc. 13). The motions are fully briefed and ripe

for review, and the Court finds oral argument unnecessary.

                                 II.   STANDARD OF REVIEW

       A Fed. R. Civ. P. 12(b)(1) motion directly challenges the district court’s subject matter

jurisdiction. McElmurray v. Consol. Gov’t of Augusta-Richmond Cty., 501 F.3d 1244, 1251 (11th

Cir. 2007); Gilmore v. Day, 125 F. Supp. 2d 468, 470 (M.D. Ala. 2000). The burden of proof on

a Fed. R. Civ. P. 12(b)(1) motion is on the party averring jurisdiction. Gilmore, 125 F. Supp. 2d

at 471 (citing Thomson v. Gaskill, 315 U.S. 442, 446, 62 S. Ct. 673, 86 L. Ed. 951 (1942)). A

motion to dismiss for lack of subject matter jurisdiction may occur either facially or factually.

Makro v. Capital of Am., Inc. v. UBS AG, 543 F.3d 1254, 1258 (11th Cir. 2008) (citing Morrison




                                            Page 2 of 9
v. Amway Corp., 323 F.3d 920, 925 n.5 (11th Cir. 2003)); Stalley v. Orlando Reg’l Healthcare

Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008) (citing McElmurray, 501 F.3d at 1251).

        A “facial attack” is based solely on the pleadings and requires the court to assess whether

the plaintiff has alleged a sufficient basis for subject matter jurisdiction. Stalley, 524 F.3d at 1232-

33; Morrison, 323 F.3d at 925 n.5; Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990).

“On a facial attack, a plaintiff is afforded safeguards similar to those provided in opposing a [Fed.

R. Civ. P.] 12(b)(6) motion -- the court must consider the allegations of the complaint to be true.”

Lawrence, 919 F.2d at 1529 (citing Williamson v. Tucker, 645 F.2d 404, 412 (5th Cir. 1981)); see

also Houston v. Marod Supermarkets, 733 F.3d 1323, 1335 (11th Cir. 2013) (evaluating whether

the plaintiff “has sufficiently alleged a basis of subject matter jurisdiction” in the complaint and

employing standards similar to those that govern a Fed. R. Civ. P. 12(b)(6) review). The Court is

“not required to accept mere conclusory allegations as true, nor are we required to accept as true

allegations in the complaint that are contrary to factual details presented in the exhibits.” Griffin

Indus., Inc. v. Irvin, 496 F.3d 1189, 1205-06 (11th Cir. 2007). “[W]hen the exhibits contradict the

general and conclusory allegations of the pleading, the exhibits govern.” Id. at 1206. When

discussing exhibits on a facial attack, the Court may consider exhibits that are attached to the

complaint as well as those attached to a motion to dismiss. Lawrence v. United States, 597 F.

App’x 599, 602 (11th Cir. 2015). Exhibits attached to the complaint are considered part of the

complaint for all purposes. Id. Further, exhibits attached to a motion to dismiss may be considered

for a facial attack if the documents are central to the plaintiff’s claim and their authenticity is not

disputed. Id.

        On the other hand, a “factual attack” challenges “subject matter jurisdiction in fact,

irrespective of the pleadings.” Morrison, 323 F.3d at 925. On a Fed. R. Civ. P. 12(b)(1) factual



                                             Page 3 of 9
attack, the court “may proceed as it never could under 12(b)(6) or Fed. R. Civ. P. 56. Lawrence,

919 F.2d at 1529. Further, in resolving a factual attack, the court “may consider extrinsic evidence

such as testimony and affidavits.” Makro, 543 F.3d at 1258 (quoting Morrison, 323 F.3d at 925

n.5); accord Stalley, 524 F.3d at 1233; Miccosukee Tribe of Indians of Fla. v. U.S., E.P.A., 105

F.3d 599, 603 (11th Cir. 1997) [hereinafter Miccosukee Tribe]. “[A] trial court is free to weigh

the evidence and satisfy itself as to the existence of its power to hear the case without presuming

the truthfulness of the plaintiff’s allegations.” Makro, 543 F.3d at 1528 (citation and internal

quotations omitted); see also Willett v. United States, 24 F. Supp. 3d 1167, 1173 (M.D. Ala. 2014)

(stating same). In other words, “the district court should apply a summary judgment standard

when ruling on the motion to dismiss as a factual attack on subject matter jurisdiction.”

Miccosukee Tribe, 105 F.3d at 603 (citing Lawrence, 919 F.2d at 1530).

       However, the Court is not at liberty to weigh the evidence when the factual attack “also

implicates an element of the cause of action.” Lawrence, 919 F.2d at 1529. The Eleventh Circuit

has specifically cautioned district courts “should only rely on [Fed. R. Civ. P.] 12(b)(1) if the facts

necessary to sustain jurisdiction do not implicate the merits of plaintiff’s cause of action.”

Morrison, 323 F.3d at 925 (quoting Garcia v. Copenhaver, Bell & Assocs., 104 F.3d 1256, 1261

(11th Cir. 1997) (internal quotations omitted) (emphasis in original).

                             III.    DISCUSSION AND ANALYSIS

A.     Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1)

       Defendant moves to dismiss this action, pursuant to Fed. R. Civ. P. 12(b)(1), because he

claims the amount in controversy does not exceed the jurisdictional threshold of $75,000. Doc. 5,

at 1-2. Defendant argues Plaintiff does not seek monetary damages, but requests the Court to




                                             Page 4 of 9
appoint an umpire, a request that has no monetary value. Id. at 2. Based on Defendant’s

arguments, he presents a facial challenge to the Court’s subject matter jurisdiction.

       In response, Plaintiff argues the Federal Arbitration Act (the “FAA”), 9 U.S.C. §§ 1-301,

specifically 9 U.S.C. § 5,1 addresses the instant circumstances and the amount in controversy

exceeds the jurisdictional threshold. Doc. 11, at 3-6.

       To the extent Plaintiff may suggest section 5 of the FAA grants the Court jurisdiction over

this matter, “the FAA does not confer subject matter jurisdiction on federal courts.” Baltin v.

Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir. 1997). “Instead, federal courts must have

an independent jurisdictional basis to entertain cases arising under the FAA.” Id.

       As to the Court’s independent jurisdiction basis, Plaintiff invokes the Court’s diversity

jurisdiction. District courts have diversity jurisdiction over a matter if the amount in controversy

exceeds $75,000 and the case is between citizens of different states. 28 U.S.C. § 1332. For

diversity to exist, “every plaintiff must be diverse from every defendant.” Triggs v. John Crump

Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). A plaintiff must allege facts that demonstrate

diversity exists by “includ[ing] the citizenship of each party, so that the court is satisfied that no

plaintiff is a citizen of the same state as any defendant.” Travaglio v. Am. Express Co., 735 F.3d



1
       If in the agreement provision be made for a method of naming or appointing an
       arbitrator or arbitrators or an umpire, such method shall be followed; but if no
       method be provided therein, or if a method be provided and any party thereto shall
       fail to avail himself of such method, or if for any other reason there shall be a lapse
       in the naming of an arbitrator or arbitrators or umpire, or in filling a vacancy, then
       upon the application of either party to the controversy the court shall designate and
       appoint an arbitrator or arbitrators or umpire, as the case may require, who shall act
       under the said agreement with the same force and effect as if he or they had been
       specifically named therein; and unless otherwise provided in the agreement the
       arbitration shall be by a single arbitrator.

9 U.S.C. § 5.

                                             Page 5 of 9
1266, 1268 (11th Cir. 2014). Natural persons are citizens of the state where they are domiciled.

McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002) (per curiam). A corporation is a

citizen of its state of incorporation and of the state where it has its principal place of business. §

1332(c)(1).

       Plaintiff has properly pled the diverse citizenship of the parties: Plaintiff is a corporation

incorporated in Illinois, with its principal place of business in Illinois, and Defendant is a citizen

of Alabama.

       As to the amount in controversy, Plaintiff asserts the replacement value of the claim at

issue is $278,598.60, while Defendant asserts the value is $454,329.18, both of which satisfy the

amount in controversy requirement for diversity jurisdiction as does the difference between them.

See Empire Indem. Ins. Co. v. Bridgepointe at Broken Sound Condo. Ass’n, Inc., 2018 WL

3423959, at *1, (S.D. Fla. June 27, 2018) (finding the amount in controversy exceeded $75,000,

in a case where the parties disagreed as to the value of a loss and could not agree on an umpire,

where respondent claimed the value of the loss was $1.9 million and petitioner claimed the loss

fell below the policy’s deductible and did not pay insurance proceeds), report and recommendation

adopted, 2018 WL 3423957, (S.D. Fla. July 16, 2018); Pa. Lumbermens Mut. Ins. Co. v. Buettner

Bros. Lumber Co., Inc., 2012 WL 1748028, at *1 n.1, 2012 U.S. Dist. LEXIS 66345, at *1 n.1

(N.D. Ala. May 11, 2012) (finding the amount in controversy exceeded $75,000, in a case where

the parties disagreed as to the value of a covered loss and the appointment of an umpire, where the

difference between the parties’ assessment of the loss was $700,000); Brothers v. Generali U.S.

Branch, 1997 U.S. Dist. LEXIS 14158, at *1, *3 (finding the court had jurisdiction, in a case where

the parties disagreed as to the value of a covered loss and appointment of an umpire, where the

amount of the loss claimed was $96,897.72, less a $1,000 deductible).



                                             Page 6 of 9
        While Defendant cites Ericsson GE Mobile Communications, Inc. v. Motorola

Communications & Electronics, Inc., 120 F.3d 216 (11th Cir. 1996) [hereinafter Ericsson];

Fidelity Warranty Services, Inc. v. Kidd, 45 F. Supp. 2d 1284, 1287 (N.D. Ala. 1999) [hereinafter

Kidd]; and Terminix International Co., L.P. v. Palmer Ranch Ltd. Paternship, 446 F. Supp. 2d

1308, 1310-11 (M.D. Fla. 2006), to support its argument that the amount in controversy is too

speculative to meet the jurisdictional threshold, the Court finds there are sufficient facts presented

in this matter to meet the jurisdictional threshold. In Ericsson, the Eleventh Circuit begrudgingly

applied the plaintiff-viewpoint rule to determine the amount in controversy, as did the courts in

Kidd and Terminix. The plaintiff-viewpoint rule instructs the Court, when determining the amount

in controversy, to consider only the value of the relief that the plaintiff can obtain and not consider

what that relief may cost the defendant. Id. at 218-19. Plaintiff claims it owes Defendant

$278,598.60, while Defendant claims Plaintiff owes him $454,329.18. Both claimed amounts

owed, and the difference between them, meet the jurisdictional threshold however the value of the

relief Plaintiff can obtain in arbitration is characterized.

        Therefore, Defendant’s motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) is denied.

B.      Breach of Contract

        Defendant claims Plaintiff breached the subject insurance policy when it failed to timely

identify an appraiser to the proper party and, consequently, the Court should appoint Defendant’s

choice of umpire.2 However, Defendant’s breach of contract claim would have to be brought as



2
  Defendant claims on May 9, 2018, his counsel contacted Plaintiff’s adjuster, Steven Dunn,
demanded appraisal, and identified Justin Willits as his appraiser. Defendant claims on June 2,
2018, his counsel called Mr. Dunn who, in an email, identified Larry Masters as Plaintiff’s
appraiser and stated Mr. Masters had attempted to contact Mr. Willits since May 22, 2018.
Defendant attached to his motion the affidavit of Mr. Willits, in which Mr. Willits states he did
not receive phone calls, voicemails, or emails from Mr. Masters between May 22, 2018, and June
2, 2018. Mr. Mr. Willits and Mr. Masters each identified their umpire selections, but could not
                                              Page 7 of 9
an affirmative defense or a counterclaim in its responsive pleading, and not asserted in a motion

to dismiss pursuant to Fed. R. Civ. P. 12(b)(1), to properly be before the Court. See FED. R. CIV.

P. 12(b) (“Every defense to a claim for relief in any pleading must be asserted in the responsive

pleading if one is required.”); FED. R. CIV. P. 13(a)(1) (“A pleading must state as a counterclaim

any claim that-at the time of its service-the pleader has against an opposing party . . . .”); FED. R.

CIV. P. 13(b) (“A pleading may state as a counterclaim against an opposing party any claim that is

not compulsory.”); see also FED. R. CIV. P. 7(a) (defining pleadings as only “(1) a complaint; (2)

an answer to a complaint; (3) an answer to a counterclaim designated as a counterclaim; (4) an

answer to a crossclaim; (5) a third-party complaint; (6) an answer to a third-party complaint; and

(7) if the court orders one, a reply to an answer”). Here, Defendant has not filed such a pleading.

       Accordingly, Defendant’s breach of contract claim that he asserts in his motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(1) is stricken pursuant to Fed. R. Civ. P. 12(f)(1).

                                      IV.     CONCLUSION

       Based on the foregoing analysis, Plaintiffs’ motion to dismiss (Doc. 5) is hereby DENIED.

The parties are ORDERED to file by June 6, 2019, their briefs in support of their proffered

umpires and objections to the opposing party’s proffered umpires. Additionally, Defendant is

ORDERED to file by June 6, 2019, his responsive pleading to the complaint pursuant to Fed. R.

Civ. P. 12(a)(4).



reach a concensus among their selections. Mr. Masters identified his umpire selections on July
10, 2018.

Plaintiff argues its appraiser, Mr. Masters, contacted Defendant’s appraiser, Mr. Willits, on May
16 and 22, 2018, and June 2, 2018. Plaintiff’s attached to its response the affidavit of Mr. Masters,
in which he states he attempted to contact Mr. Willits on May 16 and 18, 2018, and informed Mr.
Willits he was Plaintiff’s appraiser. Plaintiff also argues Defendant’s contention that it had to
identify its appraiser to him is not supported by case law or statutory authority.

                                             Page 8 of 9
DONE and ORDERED this the 22nd day of May 2019.

                               s/Terry F. Moorer
                               TERRY F. MOORER
                               UNITED STATES DISTRICT JUDGE




                             Page 9 of 9
